 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   GREGORY ELL SHEHEE,                              Case No. 1:14-cv-00005-LJO-BAM (PC)
12                      Plaintiff,                    ORDER GRANTING IN PART PLAINTIFF’S
                                                      THIRD MOTION FOR EXTENSION OF
13          v.                                        TIME TO FILE OPPOSITION TO
                                                      DEFENDANTS’ MOTION FOR SUMMARY
14   PAMELA AHLIN, et al.,                            JUDGMENT
                                                      (ECF No. 96)
15                      Defendants.
                                                      ORDER DENYING PLAINTIFF’S REQUEST
16                                                    FOR IN-PERSON HEARING
                                                      (ECF No. 99)
17

18

19          Plaintiff Gregory Ell Shehee (“Plaintiff”) is a former civil detainee proceeding pro se and

20   in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds

21   on Plaintiff’s third amended complaint against Defendants Nguyen and Estate of J. Tur for

22   inadequate medical care arising from events occurring prior to Plaintiff’s surgery in April 2014,

23   in violation of the Fourteenth Amendment.

24          On January 10, 2019, the Court directed Defendants to re-serve courtesy copies of several

25   filings and pending motions on Plaintiff at his current address of record. This included the

26   pending motion for summary judgment, filed September 28, 2018. (ECF No. 85.) Accordingly,

27   Defendants filed proof of the re-service on January 14, 2019. (ECF Nos. 86, 87.) Following two

28   extensions of time, Plaintiff’s opposition to the pending motion for summary judgment was due
                                                      1
 1   on or before May 8, 2019. (ECF Nos. 92, 97.) Currently before the Court is Plaintiff’s May 8,

 2   2019 “Notice of Extraordinary Circumstances,” which the Court construes as Plaintiff’s third

 3   motion for an extension of time to file his opposition.1 (ECF No. 98.) On May 13, 2019, Plaintiff

 4   filed a request to appear in-person before the Court, (ECF No. 99), and on May 14, 2019, Plaintiff

 5   filed an opposition to the motion for summary judgment and a response to the Court’s April 1,

 6   2019 order to show cause, (ECF Nos. 100, 101). Defendants have not yet had an opportunity to

 7   file a response to Plaintiff’s motion for extension of time, but the Court finds a response is

 8   unnecessary. The motion is deemed submitted. Local Rule 230(l).

 9           In his motion for extension of time, Plaintiff states that on April 26, 2019, his documents

10   were stolen inside the Lancaster County Public Library, which has hindered him in preparing his

11   opposition. Plaintiff states that on May 8, 2019, he will be going to the United States District

12   Court in Fresno to get copies of documents from the Clerk’s Office. Plaintiff therefore requests a

13   thirty-day extension of time to prepare his opposition, and states that he intends to prosecute this

14   action. (ECF No. 98.)

15           As noted above, Plaintiff submitted his opposition to Defendants’ motion for summary

16   judgment on May 14, 2019. (ECF No. 100.) Having considered the moving papers, the Court

17   finds good cause to grant, in part, the requested extension of time. Fed. R. Civ. P. 6(b). As the

18   Court received Plaintiff’s opposition on May 14, 2019, the extension of time is granted, up to and

19   including May 14, 2019. Therefore, Plaintiff’s opposition is accepted as timely filed.

20           With respect to Plaintiff’s request regarding an in-person appearance, and for the Court to
21   order Defendants to appear for a hearing, the request is denied. There is currently no hearing

22   scheduled regarding any issues in this action, and Plaintiff has not presented any reason why such

23   a hearing is necessary at this time. To the extent Plaintiff is again arguing that a jury trial is

24   necessary and warranted in this action, the request remains premature, as the Court has not yet

25   ruled on the pending motion for summary judgment.

26           Regarding Plaintiff’s response and objection to the Court’s order to show cause, the Court
27
     1
       Although not docketed until May 13, 2019, the Court notes that Plaintiff’s motion was stamped as received and
28   filed on May 8, 2019. Therefore, the motion is timely.
                                                              2
 1   notes that the order to show cause was discharged by the Court’s April 5, 2019 order. As Plaintiff

 2   has now filed his opposition to the motion for summary judgment, this action will not be

 3   dismissed for failure to prosecute.

 4          Accordingly, IT IS HEREBY ORDERED as follows:

 5      1. Plaintiff’s third motion for extension of time, (ECF No. 98), is GRANTED IN PART, as

 6          discussed above;

 7      2. Plaintiff’s request for an in-person hearing, (ECF No. 99), is DENIED; and

 8      3. Defendants shall file their reply, if any, within seven (7) days from the date Plaintiff’s

 9          opposition was filed in CM/ECF. Local Rule 230(l).

10
     IT IS SO ORDERED.
11

12      Dated:     May 15, 2019                               /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
